DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-76 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	Regarding claims 1, 20, 39, and 58, the prior art of record, specifically Park et al. (US 2018/0034525) teaches a method comprising: 
 	receiving, by a wireless device, a control message indicating an activation of channel state information (CSI) reporting (Paragraph 0392).
 	However, as a whole, none of the prior art cited alone or in combination provides the motivation to teach determining a transmission power for a transmission of at least one CSI report, wherein the transmission power is based on: at least one uplink power control parameter; and at least one value associated with the activation of CSI reporting; and transmitting, via an uplink channel and based on the transmission power, the at least one CSI report.
 	Regarding claims 11, 30, 49, and 68, the prior art of record, specifically Park et al. (US 2018/0034525) teaches a method comprising: 
 	receiving, by a wireless device, at least one control message comprising at least one of: a first indication associated with an activation of channel state information (CSI) reporting; or a second indication associated with a deactivation of CSI reporting  (Paragraph 0392).  
 	However, as a whole, none of the prior art cited alone or in combination provides the motivation to teach determining, based on at least one of the first indication or the second indication, at least one value associated with at least one of: the activation or the deactivation; determining, based on the at least one value, a transmission power for a transmission of uplink information; and transmitting, via an uplink channel and based on the transmission power, the uplink information.
Dependent claims 2-10, 12-19, 21-29, 31-38, 40-48, 50-57, 59-67, and 69-76 are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E REGO whose telephone number is (571)272-8132. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E REGO/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        Tel 571-272-8132